976 F.2d 726
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Muhammad 'Isa MUNIYR, Plaintiff-Appellant,v.James E. AIKEN;  Kenneth McKellar;  Patricia Satterfield;Correctional Officer Cobb;  Medical Department, CentralCorrectional Institution;  Parker Evatt, Commissioner SouthCarolina Department of Corrections, Defendants-Appellees.
No. 92-6355.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 21, 1992Decided:  September 29, 1992

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Charles E. Simons, Jr., Senior District Judge.  (CA-90-2483-3-6K)
Muhammad 'Isa Muniyr, Appellant Pro Se.  Leslie Arlen Cotter, Jr., RICHARDSON, PLOWDEN, GRIER & HOWSER, Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before SPROUSE, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Muhammad 'Isa Muniyr appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Muniyr v. Aiken, No. CA-90-2483-3-6K (D.S.C. Mar. 17, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED